DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2nd occurrence of 3-6 been renumbered 4-7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2009/0139528 to Yevich.  
Yevich discloses an oxygen hose system comprising an oxygen hose (26) configured to be fluidly coupled to an oxygen source in connection with hose (30) for supplying breathing oxygen to a patient, and a sleeve (34) positioned around the oxygen hose, the sleeve being comprised of a resilient material wherein the sleeve is configured to inhibit the oxygen hose from being chewed by an animal.  The sleeve is comprised of a flexible material, such as felt, velour, flannel, fleece, cotton or wool, thereby facilitating the oxygen hose to be routed in various directions, as recited in claims 1, 6 and 7.   The sleeve has a first end, a second end, and an outer wall extending therebetween.  The sleeve being elongated between the first and second ends, with the outer wall having a plurality of ridges (54) extending outwardly therefrom, as recited in claims 2, 6 and 7.  Col. 12 discloses the sleeve including several elastic bands (38) attached to the cover to securely hold it onto the oxygen tube.  The bands create compressed valleys and adjacent each valley is the plurality of ridges.  Each of the ridges extend around a full circumference of the outer wall, as well as being spaced apart from each other and distributed between the first and second ends, recited in claims 3, 4, 6 and 7.  Fig. 3 discloses the outer wall having a cut (42) extending between the first and second ends, the cut enabling one to spread open to facilitate the sleeve to be positioned around the oxygen tube, as recited in claims 5-7.      
               
    PNG
    media_image1.png
    309
    413
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yevich in view of U.S. 2004/0060609 to Fatato et al.
Yevich discloses the recited structure as discussed in the preceding paragraph, including a sleeve having a plurality of ridges extending outwardly thereform.  The sleeve of Yevich is disclosed as being formed of a cloth material, having an elastic band attached thereto at spaced intervals that create valleys and the plurality of ridges in order to securely hold the cover to the tube.  The ridges are not integrally formed with the sleeve.  Fatato et al. discloses a monolayer foamed corrugated sleeve for protecting elongate substrates, including but not limited to wire harnesses, optical fibers and fluid conduits, i.e., fuel compressed gases, or hydraulic fluid.  The sleeve is extruded from a polymer, including a non-elastomeric thermoplastic, a thermoplastic elastomer or a combination of the two.  The sleeve further includes a slit (24) along its length that provides access to the central space, allowing the sleeve to receive substrates.  The sleeve is resiliently biased so that the slit normally remains closed, but the sidewall is flexible to allow the slit to be manually opened for access to the central space.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute for the sleeve of Yevich, the sleeve of Fatato et al. in order to provide an alternative flexible protective sleeve for an oxygen hose.  
                          
    PNG
    media_image2.png
    236
    353
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The recited references are pertinent to Applicant’s invention in disclosing tube protecting sleeves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


November 16, 2022
P. F. Brinson